DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021 and 08/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 07/09/2021, claim 27 is newly added; claims 1, 5-8, 12-27 are pending.
Claims 1, 14-16, and 24 have been amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 27 recites: “a piercing element configured to extend from the inlet opening to the liquid storage portion” uses a generic placeholder “piercing element” that is coupled with functional language “configured to extend from the inlet opening to the liquid storage portion” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the corresponding structure of the claimed “piercing element”, Applicant’s Specification, par.[0133] recites “The piercing element 407 is a substantially circularly cylindrical tube arranged to guide liquid aerosol-forming substrate from the liquid storage portion (not shown) to the vibratable element 401”. Thus, the substantially circularly cylindrical tube is interpreted to cover the corresponding structure as performing the claimed function
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivri (US2006/0255174A1, herein Ivri ‘174, previously cited), in view of Sasaki  (US20140151461A1, newly cited), and further in view of Hogan (US 20120111970 A1, previously cited)
Regarding claim 1, Ivri ‘174 discloses
An aerosol-generating system (aerosolization device 10, see figs. 1-8) comprising: 
( liquid feed system 24, see figs. 1-8) including, 
a housing (canister 100, see figs. 1-8) configured to store a liquid aerosol-forming substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20”);
 	a vibratable element ( a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
a plurality of passages (see passages 21 on the aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (another opening of the passage 21, see outlet in annotated fig.8 below), the inlet of each of the plurality of passages see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages  (see inlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image1.png
    608
    692
    media_image1.png
    Greyscale

Annotated figure 8 of Ivri’174
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5 and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8) ;

a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
Ivri’174 does not explicitly disclose
the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure;
a control system including a power source electrically coupled to the vibratable element via a first spring pin.
However, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
the vibratable element (vibrating plate 12) including the plurality of passages (micropores 13a, see figs.1-3) is offset from the actuator (piezoelectric vibrator 11, see figs.1-3);
a pair of o-rings (o-rings 2, see figs.1-3 and para.0044) including a first o-ring (upper o-ring 2, see figs.1-2. See first o-ring in annotated fig.1 below) in direct contact with a top surface of the actuator (top surface of the piezoelectric vibrator 11, see fig.1) and a second o-ring (lower o-ring 2, see fig.1. See second o-ring in annotated fig.1 below) in direct contact with the inlet side of the vibratable element (inlet side of the vibrating plate 12), the first o-ring (upper o-ring 2) and the second o-ring (lower o-ring 2) arranged opposite each other to hold the actuator (piezoelectric vibrator 11) and the vibratable element (vibrating plate 12) together by pressure (see para.0044-0045).

    PNG
    media_image2.png
    517
    566
    media_image2.png
    Greyscale

Annotated fig.1 of Sasaki

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structures of the cup-shaped member 18, aperture plate 20, and piezoelectric element 22 (equivalent to the claimed vibratable element and actuator) of Ivri’174 to include points (a) and (b): the vibratable element being planar and the vibratable element including the plurality of passages is offset from the actuator as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shape(s) and provide “fine particles of an atomized liquid can be sprayed farther” (see para.0042-0043 of Sasaki). In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings as taught by Sasaki into the Ivri’174’s invention, such that the pair of o-rings including the first o-ring in direct contact with a top surface of the actuator and the second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure (point c). The o-rings provide “suppression of vibrations of the atomizing member can more effectively be prevented” (see para.0021 of Sasaki).
Furthermore, Hogan discloses an aerosol generator, comprising:
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).

    PNG
    media_image3.png
    272
    315
    media_image3.png
    Greyscale

Figure 5 of Hogan
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pin as taught by Hogan into the Ivri’174’s invention, as modified above by Sasaki, such that the control system including a power source electrically coupled to the vibratable element via the first spring pin (point d). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan).
Regarding claim 5, Ivri’174 further discloses the control system (controller 104, see fig.5) is configured to operate the resistive heating element (cup-shaped member 18 (including the heater 120 disposed on the member 18) coupled to aperture plate 20, see fig.1-5) so as to heat the liquid aerosol-forming substrate to a desired temperature (see para.0041).  
Regarding claim 6,  Ivri’174 further discloses the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 ) comprises: an inlet side (inlet side where having the annotated inlet of the passage 21, see fig.8 above); and an opposing outlet side (outlet side where having the annotated outlet of the passage 21, see fig.8 above), each passage of the plurality of passages (each of the passages 21, see fig.8) extending from the inlet side to the opposing outlet side (see annotated fig 8 above).
Regarding claim 7, Ivri’174 further discloses the actuator (annular piezoelectric element 22, see figs.1-5) is configured to transmit vibrations to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) to the inlet side or the opposing outlet side of the vibratable element (one of the sides of the aperture plate 20, see figs. 1-5 and 8).
	Regarding claim 8, Ivri’174 further discloses the actuator (annular piezoelectric element 22, see figs.1-5) comprises: a piezoelectric transducer (annular piezoelectric element 22, see figs.1-5. The element 22 converts the electrical energy into vibration).
Regarding claim 12, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) further comprises: a cartridge (housing 10, see fig.1) including the liquid-storage portion (liquid feed system 24, see figs. 1-8).  
Regarding claim 13, Ivri’174 further discloses the aerosol-generating system (aerosolization device 10, see figs. 1-8) is an electrically operated vaping system (see para.0030).
Regarding claim 14, Ivri ‘174 discloses
a cartridge (aerosolization device 10, see figs. 1-8) comprising: 
a liquid storage portion (liquid feed system 24, see figs. 1-8) including, 
(canister 100, see figs. 1-8) configured to hold a liquid aerosol-forming substrate  (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20 “); 
a vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
a plurality of passages (see passages 21 of aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041),each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (another opening of the passage 21, see outlet in annotated fig.8 below), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (another opening of the passage 21, see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image4.png
    354
    518
    media_image4.png
    Greyscale

Annotated figure 8 of Ivri’174
an actuator (annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8; and 

a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) up-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
Ivri’174 does not explicitly disclose
the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure;
a control system including a power source electrically coupled to the vibratable element via a first spring pin.
However, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
the vibratable element (vibrating plate 12) including the plurality of passages (micropores 13a, see figs.1-3) is offset from the actuator (piezoelectric vibrator 11, see figs.1-3);
a pair of o-rings (o-rings 2, see figs.1-3 and para.0044) including a first o-ring (upper o-ring 2, see figs.1-2. See first o-ring in annotated fig.1 below) in direct contact with a top surface of the actuator (top surface of the piezoelectric vibrator 11, see fig.1) and a second o-ring (lower o-ring 2, see fig.1. See second o-ring in annotated fig.1 below) in direct contact with the inlet side of the vibratable element (inlet side of the vibrating plate 12), the first o-ring (upper o-ring 2) and the second o-ring (lower o-ring 2) arranged opposite each other to hold the actuator (piezoelectric vibrator 11) and the vibratable element (vibrating plate 12) together by pressure (see para.0044-0045).

    PNG
    media_image2.png
    517
    566
    media_image2.png
    Greyscale

Annotated fig.1 of Sasaki

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structures of the cup-shaped member 18, aperture plate 20, and piezoelectric element 22 (equivalent to the claimed vibratable element and actuator) of Ivri’174 to include points (a) and (b): the vibratable element being planar and the vibratable element including the plurality of passages is offset from the actuator as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shapes and provide “fine particles of an atomized liquid can be sprayed farther” (see para.0042-0043 of Sasaki). In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings as taught by Sasaki into the Ivri’174’s invention, such that the pair of o-rings including the first o-ring in direct contact with a top surface of the actuator and the second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure (point c). The o-rings provide “suppression of vibrations of the atomizing member can more effectively be prevented” (see para.0021 of Sasaki).
Furthermore, Hogan discloses an aerosol generator, comprising:
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).

    PNG
    media_image3.png
    272
    315
    media_image3.png
    Greyscale

Figure 5 of Hogan
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pin as taught by Hogan into the Ivri’174’s invention, as modified above by Sasaki, such that the control system including a power source electrically coupled to the vibratable element via the first spring pin (point d). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan).
Regarding claim 15, Ivri ‘174 discloses
A vaporizer for vaporizing a liquid aerosol-generating substrate to generate an aerosol (aerosolization device 10, see figs. 1-8), the vaporizer (aerosolization device 10, see figs. 1-8) comprising:   
a vibratable element ( a cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) including, 
(see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041), each of the plurality of passages (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 above) and an outlet (apertures 21 in the front surface, see para.0030 and fig.8), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (apertures 21 in the front surface, see para.0030 and fig.8. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image1.png
    608
    692
    media_image1.png
    Greyscale

Annotated figure 8 of Ivri’174

(annular piezoelectric element 22, see figs.1-8) configured to vibrate the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) and generate an aerosol (see para.0030 and 0041), (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5 and para.0030. The annular piezoelectric element 22 is in direct contact with both of the member 18 and the plate 20 to cause aperture plate 20 to vibrate when electrical current is supplied to piezoelectric element 22) such that the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 on aperture plate 20 shown in fig.8) 

a control system including a power source (controller 104 including the power source P, see fig.5) electrically coupled to the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) up-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance healer120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) configured to heat the liquid aerosol-forming substrate (see para.0041,”heater 120 s incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).  
Ivri’174 does not explicitly disclose
the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure;
a control system including a power source electrically coupled to the vibratable element via a first spring pin.
However, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
the vibratable element (vibrating plate 12) including the plurality of passages (micropores 13a, see figs.1-3) is offset from the actuator (piezoelectric vibrator 11, see figs.1-3);
a pair of o-rings (o-rings 2, see figs.1-3 and para.0044) including a first o-ring (upper o-ring 2, see figs.1-2. See first o-ring in annotated fig.1 below) in direct contact with a top surface of the actuator (top surface of the piezoelectric vibrator 11, see fig.1) and a second o-ring (lower o-ring 2, see fig.1. See second o-ring in annotated fig.1 below) in direct contact with the inlet side of the vibratable element (inlet side of the vibrating plate 12), the first o-ring (upper o-ring 2) and the second o-ring (lower o-ring 2) arranged opposite each other to hold the actuator (piezoelectric vibrator 11) and the vibratable element (vibrating plate 12) together by pressure (see para.0044-0045).

    PNG
    media_image2.png
    517
    566
    media_image2.png
    Greyscale

Annotated fig.1 of Sasaki

Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structures of the cup-shaped member 18, aperture plate 20, and piezoelectric element 22 (equivalent to the claimed vibratable element and actuator) of Ivri’174 to include points (a) and (b): the vibratable element being planar and the vibratable element including the plurality of passages is offset from the actuator as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shapes and provide “fine particles of an atomized liquid can be sprayed farther” (see para.0042-0043 of Sasaki). In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings as taught by Sasaki into the Ivri’174’s invention, such that the pair of o-rings including the first o-ring in direct contact with a top surface of the actuator and the second o-ring in direct contact with the inlet side of the vibratable element, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure (point c). The o-rings provide “suppression of vibrations of the atomizing member can more effectively be prevented” (see para.0021 of Sasaki).
Hogan discloses an aerosol generator, comprising:
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).

    PNG
    media_image3.png
    272
    315
    media_image3.png
    Greyscale

Figure 5 of Hogan
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pin as taught by Hogan into the Ivri’174’s invention, as modified above by Sasaki, such that the control system including a power source electrically coupled to the vibratable element via the first spring pin (point d). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan).
Regarding claim 16, Ivri ‘174 discloses
A method of generating an aerosol (methods for controlling fluid feed to an aerosol generator, see title), the method comprising: 
heating a liquid aerosol-forming substrate (liquid is heated by the heater 120, see figs. 1-8); 
receiving the heated liquid aerosol-forming substrate at a vibratable element  (cup-shaped member 18 coupled to aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) having a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030),  (each of the passages 21 of the aperture plate 20 shown in fig.8 or each of the tapered apertures in para.0030) having an inlet (an opening of the passage 21, see inlet in annotated fig.8 below) and an outlet (apertures 21 in the front surface, see para.0030 and fig.8), the inlet of each of the plurality of passages (an opening of the passage 21, see inlet in annotated fig.8 above) having a larger diameter than the outlet of each of the plurality of passages  (apertures 21 in the front surface, see para.0030 and fig.8. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface.”);

    PNG
    media_image4.png
    354
    518
    media_image4.png
    Greyscale

Annotated figure 8 of Ivri
vibrating the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5 and para.0030, wherein the aperture plate 20 can be vibratable) with an actuator (annular piezoelectric element 22, see figs.1-8) to move the liquid aerosol-forming substrate through the passages (see passages 21 of aperture plate 20 shown in fig.8) to form an aerosol, (annular piezoelectric element 22, see figs.1-5) being in direct contact with the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) such that the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) including the plurality of passages (see passages 21 of aperture plate 20 shown in fig.8,

(combination of the cup-shaped member 18 and aperture plate 20, see figs.1-5) being electrically coupled to a control system (controller 104) and a power source (power source P, see fig.5)  the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both cup-shaped member 18, aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18 is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041,”heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
However, Ivri’174 does not explicitly disclose 
the vibratable element being planar;
the vibratable element including the plurality of passages is offset from the actuator;
a top surface of the actuator being in direct contact with a first o-ring of a pair of o-rings and an inlet side of the vibratable element being in direct contact with a second o-ring, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure; and
the vibratable element being electrically coupled to a control system and a power source via a first spring pin.
However, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”);
the vibratable element (vibrating plate 12) including the plurality of passages (micropores 13a, see figs.1-3) is offset from the actuator (piezoelectric vibrator 11, see figs.1-3);
a top surface of the actuator (top surface of the piezoelectric vibrator 11, see fig.1) and being in direct contact with a first o-ring (upper o-ring 2, see figs.1-2. See first o-ring in annotated fig.1 below) of a pair of o-rings (o-rings 2) and an inlet side of the vibratable element (inlet side of the vibrating plate 12) being in direct contact with a second o-ring (lower o-ring 2, see fig.1. See second o-ring in annotated fig.1 below), the first o-ring (upper o-ring 2) and the second o-ring (lower o-ring 2) arranged opposite each other to hold the actuator (piezoelectric vibrator 11) and the vibratable element  (vibrating plate 12) together by pressure (see para.0044-0045).

    PNG
    media_image2.png
    517
    566
    media_image2.png
    Greyscale

Annotated fig.1 of Sasaki
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the structures of the cup-shaped member 18, aperture plate 20, and piezoelectric element 22 (equivalent to the claimed vibratable element and actuator) of Ivri’174  is offset from the actuator as taught by Sasaki. The modification(s) allows the vibratable element can have any desired shapes and provide “fine particles of an atomized liquid can be sprayed farther” (see para.0042-0043 of Sasaki). In addition, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the o-rings as taught by Sasaki into the Ivri’174’s invention, such that the top surface of the actuator being in direct contact with the first o-ring of a pair of o-rings and an inlet side of the vibratable element being in direct contact with the second o-ring, the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure. The o-rings provide “suppression of vibrations of the atomizing member can more effectively be prevented” (see para.0021 of Sasaki).
Furthermore, Hogan discloses an aerosol generator, comprising:
a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (support washer 3 and aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top).

    PNG
    media_image3.png
    272
    315
    media_image3.png
    Greyscale

Figure 5 of Hogan
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the pin as taught by Hogan into the Ivri’174’s invention, as modified above by Sasaki, such that the control system including a power source electrically coupled to the vibratable element via the first spring pin (point d). The pin helps to “connect directly between the female end of a detachable cable and the electrical surfaces of the piezoelectric generator/actuator. No soldering is required and the use of such pins facilitates assembly by automatic means” (See para.0069 of Hogan).
Regarding claim 17, Ivri’174 discloses substantially all the claimed limitations as set forth, except the vibratable element comprises a circular disc, and the circular disc defines the plurality of passages.  
Sasaki further discloses the vibratable element comprises a circular disc (vibrating plate 12), and the circular disc (vibrating plate 12) defines the plurality of passages (micropores 13 a)
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Ivri’174 to include the circular disc, and the circular disc defines the plurality of passages as taught by Sasaki. Doing so allows the vibratable element can fit inside the circumference of the housing/casing of the atomizing unit.
Regarding claim 18, Ivri’174 discloses substantially all the claimed limitations as set forth, except the circular disc is 2 mm thick and has a diameter of 15 mm.  
Sasaki discloses an ultrasonic atomizing unit, comprising: a circular disc (vibrating plate 12, see fig.2) is 2 mm thick and has a diameter 15 mm (para.0041 recites: “As the vibrating plate 12, for example, one is selected as appropriate which has a thickness of 0.02 to 2.0 mm and an outer diameter of 6 to 60 mm”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Ivri’174 to have 2 mm thick and has a diameter 15 mm as taught by Sasaki so that vibrating plate can vibrate easily by the appropriate thickness and diameter.
 Regarding claim 19, Ivri’174 discloses substantially all the claimed limitations as set forth, except the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages.
Sasaki further discloses the actuator is a circular annular disc (piezoelectric vibrator 11) having an inner disc diameter (diameter of the opening 11a, see fig.2), and the inner disc diameter (diameter of the opening 11a, see fig.2) of the circular annular disc (piezoelectric vibrator 11) circumscribes the plurality of passages (13a micropores).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piezoelectric element of Ivri’174 to include the actuator is a circular annular disc having an inner disc diameter, and the inner disc diameter of the circular annular disc circumscribes the plurality of passages as taught by Sasaki. Doing so allows e piezoelectric vibrator 11 to vibrate the middle portion of the vibrating plate, whereby the chemical liquid supplied to the middle portion sprayed upwardly in a state of being atomized (See para.0054 of Sasaki).
Regarding claim 20, Ivri’174 discloses substantially all the claimed limitations as set forth, except a capillary body extending from the liquid-storage portion.
Sasaki further discloses a capillary body (liquid absorbing core 4, see fig.1) extending from the liquid-storage portion (“tank that contains a chemical liquid”, see para.0053).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the liquid absorbing core (equivalent to the claimed capillary body) as taught by Sasaki into Ivri’174. The liquid absorbing core is used “for supplying a liquid such as a chemical agent to the vibrating plate” effectively (see para.0039 of Sasaki).
Regarding claim 21, Ivri’174 discloses substantially all the claimed limitations as set forth in claim 1, except the actuator is electrically coupled to the control system via at least one spring pin.
However, Hogan further discloses the actuator (piezo 2, see figs.3-6) is electrically coupled to the control system via (controller including the power system) at least one spring pin (conducting pin 10, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the conducting pin 10 as taught by Hogan into Ivri’174, such that the actuator is electrically coupled to the control system via at least one spring pin. Doing so allows to supply electrical power to the piezo effectively. 
Regarding claim 22, Ivri’174 discloses substantially all the claimed limitations as set forth in claim 16, except the actuator is electrically coupled to the control system via at least one spring pin.
However, Hogan further discloses the actuator (piezo 2, see figs.3-6) is electrically coupled to the control system via (controller including the power system) at least one spring pin (conducting pin 10, fig.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the conducting pin 10 as taught by Hogan into Ivri’174, such that the actuator is electrically coupled to the control system via at least one spring pin. Doing so allows to supply electrical power to the piezo effectively. 
Regarding claim 23, Ivri ‘174 further discloses operating the resistive heating element (combination of the cup-shaped member 18 and aperture plate 20 (including the heater 120), see figs.1-5) to heat the liquid aerosol-forming substrate to a desired temperature (see para.0015).  
Regarding claim 24, Ivri ‘174 further discloses the vibratable element (combination of the cup-shaped member 18 and  aperture plate 20, see figs.1-5) comprises: an outlet side (one side of the combination of cup-shaped member 18 and  aperture plate 20) opposing an inlet side (the other side of the combination of cup-shaped member 18 and  aperture plate 20, each (see passage 21, fig.8) of the plurality of passages extending from the inlet side to the outlet side (see fig.8).  
Regarding claim 25, Ivri ‘174 further discloses transmitting vibrations to the inlet side or the opposing outlet side of the vibratable element (since the combination of the cup-shaped member 18 and  aperture plate 20 is vibratable, the vibration caught by the plate 20 will be transmitted from one side to another side of this combo)
Regarding claim 26, Ivri ‘174 further discloses a liquid storage portion (liquid feed system 24, see figs. 1-8) including a housing (canister 100, see figs. 1-8) configured to hold the liquid aerosol-generating substrate (see figs. 1-8. Para.0038 recites: “canister 100 configured to deliver liquid to aperture plate 20”).
Regarding claim 27, Ivri’174 discloses substantially all the claimed limitations as set forth in claim 1, Ivri’174 further discloses an inlet opening (opening from the canister 100 to the aperture plate 20, see fig.5. Para.0038 recites: “liquid feed system 24 includes a canister 100 configured to deliver liquid to aperture plate 20 of aerosol generator 16”) configured to fluidly couple the liquid storage portion (canister 100) to the vibratable element (elements 18 and 20); except a piercing element configured to extend from the inlet opening to the liquid storage portion.
Sasaki further discloses a piercing element (liquid absorbing core 4 is a substantially circularly cylindrical tube, see fig.1) configured to extend from the inlet opening (upper opening of the liquid absorbing core 4) to the liquid storage portion (“tank that contains a chemical liquid”, see para.0053).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the liquid absorbing core (equivalent to the claimed piercing element) as taught by Sasaki into Ivri’174. The liquid absorbing core is used “for supplying a liquid such as a chemical agent to the vibrating plate” effectively (see para.0039 of Sasaki).
Response to Arguments
Claim Rejection under 35 U.S.C. § 112(a) and 112(b): the arguments filed in the 07/09/2021 is found persuasive. Thus, the 112(a) and 112(b) rejections are withdrawn.
Claim Rejection under 35 U.S.C. § 103: 
Applicant’s arguments, see Remarks, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ivri ‘174, Sasaki  (newly cited), and Hogan, wherein the reference Sasaki discloses the newly amended limitations: “a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with an inlet side if the vibratable element, the first o- ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure”.
Independent claims 14-16 are rejected by the same reasons above.
5-8, 12-13, 17-27 are rejected by the virtue of their dependency from claims 1 and 14-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20090134235 A1 discloses a vibration system comprises a vibratable plate, a support member surrounding the vibratable plate, and a vibration-inducing member surrounding the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761